DETAILED ACTION
Election/Restrictions
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9, drawn to a method for cleaving adapter dimers produced in a ligation reaction, comprising: (a) ligating a T-tailed double-stranded adapter to A-tailed double-stranded fragments of nucleic acid to produce ligation products that comprise: (i) adapter-ligated double-stranded nucleic acid fragments and (ii) double-stranded adapter dimers that comprise a T:T mismatch at the ligation junction; and (b) cleaving both strands of the adapter dimers using EndoMS.
Group II, claims 10-12, drawn to a kit comprising: (a) a T-tailed double-stranded adapter; and (b) an EndoMS enzyme.
Group III, claims 13-17, drawn to a method, comprising: (a) hybridizing a first single stranded nucleic acid with a second single stranded nucleic acid that is not perfectly complementary to a target sequence in the first nucleic acid to produce a duplex nucleic acid that comprises one or more mismatches; and (b) treating the duplex nucleic acid with EndoMS, so as to cleave the duplex nucleic acid at the target sequence.
Group IV, claims 18-23, drawn to a method for identifying a mismatched nucleotide in a double-stranded nucleic acid, comprising: (a) reacting a sample comprising the double-stranded nucleic acid with EndoMS to produce a reaction product, wherein the EndoMS cleaves both strands of the double-stranded nucleic acid only if it contains a mismatch; (b) subjecting the reaction product of (a) to amplification under conditions that amplify the double-stranded nucleic acid if it is uncleaved but not if it is cleaved; and (c) detecting the presence of an amplification product, wherein the presence of the product indicates that the double-stranded nucleic acid does not have a mismatched nucleotide and the absence of a product indicates that the double-stranded nucleic acid has a mismatched nucleotide.
2.	The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features...those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The technical feature(s) shared by Groups I-IV is an EndoMS enzyme for cleaving a nucleic acid at a mismatched site.  However, such shared technical feature(s) does not provide a contribution over the prior art, because Uemori et al. (WO 2016/039377 A1, using the published U.S. national stage application, US 2017/0253909 A1, as an English translation) disclosed such an EndoMS (also known as NucS) enzyme for cleaving a nucleic acid at a mismatched site.

Therefore, since the claims do not relate to a single general inventive concept under PCT Rule 13.1 and lack the same or corresponding special technical features, the claims lack unity of invention and should be limited to only one invention.
3.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Election of Species Requirement
4.	If Group I is elected above, applicant is further required to make the following species election:
Elect a single species regarding the “T-tailed double-stranded adapter” used in the claimed method (please refer to claims 6-7)
For the species election above, the multiple species are independent or mutually exclusive.  Accordingly, the species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features.
Applicant is required, in reply to this action to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
5.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639